Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 24, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  143396 & (12)(13)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 143396
                                                                     COA: 303423
                                                                     Genesee CC: 09-026122-FC
  DEONTE ANTWAUNE BENTON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add an issue is GRANTED. The application
  for leave to appeal the May 18, 2011 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court. The motion for stay is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 24, 2011                    _________________________________________
         d1017                                                                  Clerk